DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group IV (i.e., claims 41-46 drawn to a method for formulating a composition of activated factor VII by mixing a composition of activated factor VII with a buffer solution, adjusting the pH if required, filtering, and then drying if necessary to obtain solid form) in the reply filed on August 3, 2021, is acknowledged.  The traversal is on the grounds that the Office has failed to show that the burden on the Examiner would be serious if restriction is not required as the Office did not identify a specific reason relevant to the present claims to conclude that a serious burden exists on the Examiner (See Response received on 8/3/21, pg. 1).  Moreover, the Office did not state how that pursuing different fields of search would establish a burden beyond what one would expect for any subject matter under examination given that examination of patent applications commonly require different fields of search (See Response received on 8/3/21, pg. 1).  
This is not found persuasive because the Restriction Requirement mailed on 7/1/21 does provide indication that a search burden would exist if restriction is not required.  More specifically, the Restriction Requirement states: 

    PNG
    media_image1.png
    473
    666
    media_image1.png
    Greyscale


The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-20 were originally filed on May 7, 2020. 
The amendment received on May 7, 2020, canceled claims 1-20; and added claims 21-46.
Claims 21-46 are currently pending and claims 41-46 are under consideration as claims 21-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 3, 2021.

Priority
The present application is a divisional of U.S. Application No. 14/896,763, filed on December 8, 2015, now issued as U.S. Patent No. 10,683,492 B2, which claims status as a 371 (National Stage) of PCT/EP2014/062051 filed June 10, 2014, and claims priority under 119(a)-(d) to French Application No. 13/554403 filed on June 11, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for French Application No. 13/554403, which papers have been placed of record in the file.  Please note that the French application is NOT in English and therefore cannot be verified.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on May 7, 2020, is being considered by the examiner.  Please note that NPL document number 4 has been crossed out and not considered because a date has not been provided. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 43, the phrase "gel filtration type" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  See MPEP § 2173.05(b)(III)(E).
Please note that the Examiner is interpreting the scope of claim 42 such that the chromatography being referred to is gel filtration chromatography in order to advance prosecution.

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 43, the phrase "preferably" in lines 3-7 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Please note that the Examiner is interpreting the scope of claim 43 such that the limitations following “preferably” are not considered in order to advance prosecution.

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 43(b) recites “an amino acid” or a hydrophilic amino acid salt…or….  Claim 43(c) recites “an amino acid” or a hydrophobic amino acid salt….  As such, the scope of claims 43(b) and 43(c) encompass the same embodiment, i.e., an amino acid.  Therefore, the scope of claim 43 encompasses subject matter that is internally inconsistent.  Thus, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to what amino acid is encompassed in parts (b) and (c). 
Please note that the Examiner is interpreting the scope of claim 43(b) as being directed to a hydrophilic amino acid and (c) as being directed to a hydrophobic amino acid in order to advance prosecution. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 44 is directed to where the method further comprises filtering the formulated factor VII composition.  However, claim 44 is dependent upon claim 41, which recites that the steps of the method comprises (a) mixing a composition…with a buffer solution, (b) adjusting the pH if required, (c) filtering, and (d) drying, if necessary, to obtain a solid form.  As such, the method of claim 41 already requires a filtering step.  Thus, .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Please note that the Examiner is interpreting that if the claim limitations of claim 41 are met, the limitation of claim 44 are also met in order to advance prosecution. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardat et al. WO Publication No. 2010/149907 A1 published on December 29, 2010 (cited in the IDS received on 5/7/20).  Please note that the rejection is based on an English language machine translation cited in the accompanying PTO-892 Form, which will be referenced in the rejection below.
For claims 41-45, with respect to a method for formulating a composition of activated FVII by mixing a composition of activated FVII with a buffer solution, adjusting the pH if required, filtering, and then drying if necessary to obtain a solid form as recited in instant claims 41 and 44; with respect to where the step of mixing the composition of the activated FVII with a buffer solution is applied in gel filtration chromatography as recited in instant claim 42; with respect to where the buffer solution comprises one or more of (a) a salt, (b) a hydrophilic amino acid, or (c) a hydrophobic amino acid as recited in instant claim 43; and with respect to where the method further comprises freeze drying the formulated FVII composition as recited in instant claim 45:
Bardat et al. discloses a process for preparing a composition comprising FVII, preferably in the form of FVIIa (i.e., activated FVII), the process comprising mixing the FVII with a buffer solution, adjusting the pH if necessary, and filtering to obtain a liquid form (See Bardat specification, paragraphs [0013], [0018], [0034]-[0035], [0055], [0073]-[0076], [0079]).  This liquid form then undergoes drying to obtain the 
Furthermore, in specific embodiment 1.3 of Example 1, Burdat et al. discloses that purified and activated FVII is formulated by exchange of buffer on a column of Superdex 200 gel filtration where the buffer solution comprises trisodium citrate (i.e., a salt), arginine hydrochloride (i.e., a hydrophilic amino acid salt), and isoleucine (i.e., a hydrophobic amino acid) (See Bardat specification, paragraph [0079]) thereby constituting mixing the composition of activated FVII with a buffer solution comprising one or more of (a), (b), or (c) of claim 43, which is applied in gel filtration chromatography as recited in instant claims 42-43.  The formulated FVIIa solution was filtered and distributed into vials (See Bardat specification, paragraph [0079]).  Next, Bardat et al. discloses in specific embodiment 1.4 of Example 1 where the liquid formulation described in specific embodiment 1.3 is lyophilized (note: same as freeze-drying) (See Bardat specification, paragraphs [0056], [0080]-[0081]).  Therefore, the disclosure of Bardat et al. discloses specific embodiments encompassing each claimed step in instant claims 41-45. 

	Accordingly, the disclosure of Bardat et al. anticipates instant claims 41-45.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines 

Claims 41-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/868,850 (Chevreux U.S. Publication No. 2020/0362329 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Chevreux claims: 

    PNG
    media_image2.png
    158
    516
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    50
    499
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    60
    511
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    358
    518
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    101
    521
    media_image6.png
    Greyscale

(See ‘850 claims 1-2, 11-12, and 15-16).  As such, the scope of ‘850 claim 16 is identical to instant claim 41.  Moreover, ‘850 claims 17-20 are identical to instant claims 42-45.  Thus, ‘850 claims 16-20 anticipate instant claims 41-45.  
Regarding instant claim 46, ‘850 claims where the FVII molecules have a substantially homogenous isoelectric point and among all the N-glycan forms of FVII of the composition, at least 60% of the N-glycan forms are monocharged and at least 80% of the molecules have γ-carboxylation on 9 residues of glutamic acid (See ‘850 claims 1-2).  ‘850 also claims that the FVII is produced by transgenic rabbits (See ‘850 claim 11) where the method of obtaining the FVII molecule comprises the general steps including utilizing a DNA sequence encoding for FVII that is under the transcriptional control of the beta-casein promoter (See ‘850 claim 15).
Pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  The ‘850 specification teaches that among all the N-glycan forms of FVII molecules between 15% and 25% of the N-glycan forms are bicharged (See specification, pg. 12, 4th paragraph); and teaches in Example 1 that human FVII is produced in the milk of transgenic rabbits where an expression vector comprising a beta-globin insulating sequence from chicken, the control region of goat beta-casein at 5', an optimised cDNA sequence for the expression in mammal cells coding for human FVII and the non-translated region of beta-casein at 3' is prepared (See specification pg. 19, 1st paragraph).  This expression vector is microinjected into the embryos of wild-type rabbits (See specification pg. 19, 3rd paragraph).  Therefore, an ordinary skilled artisan would be motivated with a reasonable expectation of success to formulate a composition of activated FVII where the activated FVII is produced and exhibits the claimed structures as recited in instant claim 46 in light of the teachings of the ‘850 specification, which specifies the steps recited in ‘850 claim 15.  Therefore, the ‘850 claimed invention is not patentably distinct from the instantly claimed invention. 	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner Comment

would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since there is no prior art teaching or suggesting the subject matter of claim 46; in particular, for FVII molecules wherein among all N-glycan forms of the FVII molecules, between 70% and 80% of the N-glycan forms are monocharged and between 15% and 25% of the N-glycan forms are bicharged.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654